WILHOIT, Judge,
concurring in result.
I concur in the result reached by Judge Howerton’s opinion; however, I do not believe that the eases cited in that opinion support the result reached as to the patient-psychologist privilege. The cases cited deal with the waiver of a personal evidentiary privilege by a party to an action who is himself or herself asserting a claim on which the privileged evidence has a material bearing. The infant involved in this ease is not a party to the action and is not asserting any claim. Indeed, the infant is not sui juris and is proeedurally incapable of doing so. Although the opinion infers otherwise, an evi-dentiary privilege is not lost simply because the evidence subject to it is relevant. See Southern Bluegrass Mental Health v. Angelucci, Ky.App., 609 S.W.2d 931 (1980). There would be no need to establish a privilege for irrelevant evidence.
Nevertheless, KRE 507 does not establish absolute confidentiality for communications made by a patient, even if the patient does not fall within one of the exceptions listed at KRE 507(c). Instead, the rule establishes a right in the patient or his authorized representative to assert the privilege of nondisclosure. Surely the rule is not intended to preclude a court of equity from overriding a custodial parent’s assertion of the privilege on behalf of his infant child in a proceeding such as this if the court deems disclosure to be in the best interest of the child. I see no reason for the appointment of a guardian ad litem and believe it would set a worrisome and wholly unnecessary precedent in child custody cases.